Manes v State of New York (2020 NY Slip Op 02406)





Manes v State of New York


2020 NY Slip Op 02406


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


223 CA 19-01093

[*1]SIDNEY MANES, AS ADMINISTRATOR OF THE ESTATE OF HECTOR RIVAS, DECEASED, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 131715.) (APPEAL NO. 1.) 


BLOCK, O'TOOLE & MURPHY, LLP, NEW YORK CITY (AMEER BENNO OF COUNSEL), FOR CLAIMANT-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Richard E. Sise, J.), entered November 16, 2018. The order granted defendant's motion to dismiss the claimant's claim. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Manes v State of New York ([appeal No. 2] — AD3d — [Apr. 24, 2020] [4th Dept 2020]).
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court